Bartlett, J.
The referee does not distinctly find how the plaintiff came into possession of the money with which the cow was purchased; but from the facts stated, we take it to have been either part of the property secured to her by the antenuptial contract or of the proceeds or income of that property. In either case the money would have been regarded as hers in equity before our statute of 1846 (Pamphlet Laws, ch. 327). Clancy, Husband and Wife, 271, 272, 347-351; Reeve Dom. Bel. 162, 163, 172; Story Eq., secs. 1393, 1396.
In Albin v. Lord, 39 N. H. 203, it was said to be “ the design and effect of this statute to enable a married woman to take and enjoy the same title and estate by law in property held by her to her sole and separate use under its provisions, without the intervention of a trustee, as under the decisions of courts of equity she had in equity to property thus held ; that is to say, to convert what was before an equitable into a legal estate, and dispense with the necessity of a trustee.”
In the present case, it does not appear that this money from the wife’s separate estate in any way became the property of her husband, or that he attempted to exercise any ownership over it, if he had such rights, or that he in anyway made claim to the cow. The fact that the purchase was made through him as agent, does not alter the nature of the transaction. Coffin v. Morrill, 22 N. H. 359; Hall v. Young, 37 N. H. 146; Southard v. Piper, 36 Me. 85.
We are, therefore, of opinion that the cow, thus purchased, was the property of the plaintiff. Unless the defendant is advised that the purchase money was not part of the pi’operty secured to the *161wife’s separate use, or of its income or proceeds, and obtains a recommitment of the report, which does not distinctly find the fact, that this point may be more clearly ascertained, there must, according to the provisions of the case, be

Judgment for the plaintiff.